
	
		I
		111th CONGRESS
		1st Session
		H. R. 1251
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2009
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 39, United States Code, to provide that
		  the United States Postal Service may not carry out a change-of-address request
		  unless it first receives a signed confirmation that the request was in fact
		  made by or on behalf of the addressee.
	
	
		1.Procedural safeguard relating
			 to certain change-of-address requestsSection 404 of title 39, United States Code,
			 is amended by adding at the end the following:
			
				(f)Effective no later
				than 3 months after the date of the enactment of this subsection, the Postal
				Service shall implement procedures to ensure that no permanent
				change-of-address request shall be carried out unless the Postal Service first
				receives signed confirmation from the addressee (or duly authorized agent
				thereof) that the request was in fact made by (or on behalf of) such
				addressee.
				.
		
